21-10630-tmd Doc#12 Filed 08/10/21 Entered 08/10/21 15:24:55 Main Document Pg 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                     §
  In re:                                             §
                                                     §      Chapter 11
  WC 717 N HARWOOD PROPERTY, LLC,                    §
                                                     §      Case No. 21-10630-tmd
                  Debtor.                            §
                                                     §

                      NOTICE OF APPEARANCE, REQUEST FOR ALL
                     NOTICES, AND DEMAND FOR SERVICE OF PAPERS

           PLEASE TAKE NOTICE that Winstead PC ("Winstead"), appearing on behalf of

  Hilltop Securities Inc., a creditor and party in interest in the above-captioned case, hereby

  submits this Notice of Appearance and requests notice of all hearings and conferences herein and

  makes demand for service of all papers herein, including, without limitation, all papers and

  notices pursuant to Bankruptcy Rules 2002, 3017, 9007 and 9010, and section 342 of the

  Bankruptcy Code. All notices given or required to be given in this case shall be served upon

  Winstead as follows:

                                        Jason A. Enright
                                        Winstead PC
                                        500 Winstead Building
                                        2728 N. Harwood Street
                                        Dallas, Texas 75201
                                        (214) 745-5400 (Telephone)
                                        (214) 745-5390 (Facsimile)
                                        jenright@winstead.com

           This notice of appearance is not a waiver of any right to challenge the eligibility of the

  Debtor for relief under the Bankruptcy Code.

           PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

  notices and papers referred to in the Bankruptcy Rules and sections of the Bankruptcy Code

  specified above, but also includes, without limitation, the schedules, statement of financial
  _____________________________________________________________________________________________
  NOTICE OF APPEARANCE                                                                 PAGE 1
21-10630-tmd Doc#12 Filed 08/10/21 Entered 08/10/21 15:24:55 Main Document Pg 2 of 2




  affairs, operating reports, any plan of reorganization or disclosure statement, any notice of fee

  applications, any letter, application, motion, complaint, objection, claim, demand, hearing,

  petition, pleadings or request, whether transmitted or conveyed by mail, electronic delivery, hand

  delivery, telephone, facsimile, telegraph, telex or otherwise filed with or delivered to the

  Bankruptcy Clerk, Clerk, Court, or Judge (as those terms are defined in Bankruptcy Rule 9001)

  in connection with and with regard to the above-referenced bankruptcy case and any adversary

  proceeding related thereto.

  DATED: August 10, 2021.


                                                      Respectfully submitted,

                                                      WINSTEAD PC
                                                      500 Winstead Building
                                                      2728 N. Harwood Street
                                                      Dallas, Texas 75201
                                                      (214) 745-5400 (Phone)
                                                      (214) 745-5390 (Facsimile)


                                                      By: /s/ Jason Enright
                                                      Jason A. Enright
                                                      Texas Bar No. 24087475

                                                      ATTORNEYS FOR HILLTOP
                                                      SECURITIES INC.




                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on August 10, 2021, a true and correct copy of the
  foregoing Notice of Appearance will be electronically mailed to the parties that are registered or
  otherwise entitled to receive electronic notices in this case pursuant to the Electronic Filing
  Procedures in this District.

                                                      /s/ Jason Enright
                                                      Jason Enright
  _____________________________________________________________________________________________
  NOTICE OF APPEARANCE                                                                 PAGE 2
